DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-11 and 13-16 are objected to because of the following informalities:
For each of claims 2-11, in line 1: “An” should be changed to --The--.
Claim 7, line 3: “is” (between “element” and “configured”) should be changed to --are--.
For each of claims 13-16, in line 1: “A” should be changed to --The--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first coupling element, tethering elements, first tethering element and second tethering element in claim 1; first interlocking segment and second interlocking segment in claim 4; first tethering element and second tethering element in claim 9; coupling element, first tethering element and second tethering element in claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second tethering element" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second vertebral body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the second tethering element is configured to coupling the second cage element to a second side of the second vertebral body.” However, page 4 lines 5-8 of applicant’s specification recites “the second tethering element is configured to couple the second cage element to a second side of the first vertebral body;” therefore, there is a contradiction between the limitation of the claim and the language of the specification as to whether the second tethering element is configured to couple the second cage element to the first or second vertebral body.  It would appear, according to applicant’s specification and Fig. 2, the second tethering element is configured to couple the second cage (30) to the first vertebral body.  For such reasons, 
Claim 7 recites the limitation "the hole of the first cage element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hole of the second cage element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first end of the first tethering element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first end of the second tethering element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first coupling element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tienboon, U.S. Patent 5,861,041.
Regarding claims 1-3 and 8, Tienboon discloses an intervertebral spinal cage implant system comprising: a first cage element (150) of the intervertebral spinal cage 
Regarding claims 4-7, Tienboon discloses wherein the first cage element (150) comprises a concave shape first interlocking segment (152) and the second cage element (130) comprises a convex shape second interlocking segment (138) (Fig. 11); wherein the first interlocking segment and the second interlocking segment comprises holes (66, 44); wherein a first end of a hole of the first cage element and a first end of a hole of the second cage element are configured to be aligned upon coupling the first and second interlocking segments (Figs. 3, 6 and 11) (Col. 8, line 66-Col. 9, line 13 discloses the embodiments of Figs. 1-7 and 10-11 are the same structure wise with the exception of figs. 10-11 having elements 146 and 168; therefore, figs. 3 and 6 are solely used to illustrate the holes that aren’t clearly labeled in figs. 10-11).
Regarding claims 9-11, Tienboon discloses wherein a first end of the first and second tethering elements (168, 146) are fixed (with respect to the body of cage elements 150, 130); wherein at least one of a first end of the first tethering element and a first end of the second tethering element is movable (if cage elements 150 or 130 are moved, then so are tethering elements 168 and 146; therefore, the tethering elements 
Regarding claims 12 and 13, Teinboon discloses a method of assembling an intervertebral spinal cage implant comprising: positioning a first cage element (130) of the intervertebral spinal cage between a first vertebral body (82) and a second vertebral body (86) of the spine; positioning a second cage element (150) of the intervertebral spinal cage between the first vertebral body and the second vertebral body of the spine, the first and second cage elements being above the first vertebral body; coupling the first cage element and the second cage element using a coupling element (170); and fastening the first cage element and the second cage element to the first vertebral body through a first tethering element (146) and a second tethering element (168) respectively (Figs. 8-11) ((Col. 8, line 66-Col. 9, line 13 discloses the embodiments of Figs. 1-7 and 10-11 are the same structure wise with the exception of figs. 10-11 having elements 146 and 168; therefore, figs. 8 and 9 are used to illustrate the method steps).
Regarding claims 14-16, Tienboon discloses aligning one or more holes (44) of a first interlocking segment (138) of the first cage element (130) and one or more holes of a second interlocking segment (152) of the second cage element (150) (Figs. 3, 6 and 11) (Col. 8, line 66-Col. 9, line 13 discloses the embodiments of Figs. 1-7 and 10-11 are the same structure wise with the exception of figs. 10-11 having elements 146 and 168; therefore, figs. 3 and 6 are solely used to illustrate the holes that aren’t clearly labeled in figs. 10-11).; wherein coupling the first cage element and the second cage element through the first coupling element (170) comprising inserting the first coupling element through a second end of the hole of the second cage element towards a first end of the hole of the first cage element via a first end of the hole of the second cage element (Fig. 11); and wherein fastening the first cage element and the second cage element to the first vertebral body using the first tethering element (146) and the second tethering element (168) respectively comprises adjusting a position of the first tethering element and the second tethering element corresponding to the first vertebral body (tethering elements 146 and 168 are adjusted, position wise, via the first and second cage elements 130 and 150 being adjusted into position within the disc space) (Figs. 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S GIBSON/           Primary Examiner, Art Unit 3775